DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election, without traverse, of species III: claims 1-20 and 22-48, in the “Response to Election / Restriction Filed” filed on 04/12/2022 is acknowledged.
This office action considers claims 1- 48 are thus pending for prosecution.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-10, 17, 22-23, 27, 38, 42, 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al (US 2013/0259079 A1; hereafter Bhattacharya).

 

    PNG
    media_image1.png
    538
    1104
    media_image1.png
    Greyscale

 
Fig-2 shown in Provisional Application No. 62/917,481. 



    PNG
    media_image2.png
    330
    655
    media_image2.png
    Greyscale

(Also shown in Fig 8E, Lau et al (US 2020/0184884 A1).

Regarding claim 1.  Lau discloses a device for light generation, comprising:
a substrate (Fig 2, substrate 140) having one or more buffer layers (buffer layer 130) that are made at least in part of a material that includes GaN; 
light emitting structures ( Red/green/blue) epitaxially grown ( Para [ 0007, 0133]) on a same surface of a top one of the one or more buffer layers (130), each light emitting structure ( Red/green/blue)  having an active area (MQW) parallel to the surface and laterally terminated ( Red/green/blue), and the active area (MQW) of different light emitting structures being configured to directly generate a different color of light ( Para [ 0139]); and a p-doped layer (p-GaN layer) disposed over the active area (MQW) of each of the light emitting structures  ( Red/green/blue)  and made at least in part of a p-doped material that includes GaN ( p-GaN).  
But, Lau does not disclose explicitly buffer layers that are made at least in part of a material that includes GaN.

In a similar field of endeavor, Bhattacharya discloses buffer layers that are made at least in part of a material that includes GaN (Para [ 0044]).

Since Lau and Bhattacharya are both from the similar field of endeavor, and using buffer layer on the substrate, the purpose disclosed by Bhattacharya would have been recognized in the pertinent art of Lau. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau in light of Bhattacharya teaching “buffer layers that are made at least in part of a material that includes GaN (Para [ 0044])” for further advantage such as improve device performance.
However, claim 1 contain(s) process limitations “light emitting structures epitaxially grown on a same surface of a top one of the one or more buffer layers” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically epitaxially regrown does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.

Regarding claim 2. Lau and Bhattacharya disclose the device of claim 1, Lau further disclose further comprising a contact layer (p-electrode) disposed over the p- doped layer (p-GaN).  

Regarding claim 5. Lau and Bhattacharya disclose the device of claim 1, But, Lau does not disclose explicitly wherein the one or more buffer layers are epitaxially grown on the substrate.  
In a similar field of endeavor, Bhattacharya discloses wherein the one or more buffer layers are epitaxially grown on the substrate (Para [ 0044]).

Since Lau and Bhattacharya are both from the similar field of endeavor, and using buffer layer on the substrate, the purpose disclosed by Bhattacharya would have been recognized in the pertinent art of Lau. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau in light of Bhattacharya teaching “wherein the one or more buffer layers are epitaxially grown on the substrate (Para [ 0044])” for further advantage such as improve device performance.

Regarding claim 6. Lau and Bhattacharya disclose the device of claim 1, But, Lau does not disclose explicitly wherein the material from which the top one of the one or more buffer layers is made includes GaN.  
In a similar field of endeavor, Bhattacharya discloses wherein the material from which the top one of the one or more buffer layers is made includes GaN (Para [ 0044]).

Since Lau and Bhattacharya are both from the similar field of endeavor, and using buffer layer on the substrate, the purpose disclosed by Bhattacharya would have been recognized in the pertinent art of Lau. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau in light of Bhattacharya teaching “wherein the material from which the top one of the one or more buffer layers is made includes GaN (Para [ 0044])” for further advantage such as improve device performance.

Regarding claim 7. Lau and Bhattacharya disclose the device of claim 1, But, Lau does not disclose explicitly wherein the material from which the one or more buffer layers are made includes a GaN alloy.
In a similar field of endeavor, Bhattacharya discloses wherein the material from which the one or more buffer layers are made includes a GaN alloy (Para [ 0044]).

Since Lau and Bhattacharya are both from the similar field of endeavor, and using buffer layer on the substrate, the purpose disclosed by Bhattacharya would have been recognized in the pertinent art of Lau. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau in light of Bhattacharya teaching “wherein the material from which the one or more buffer layers are made includes a GaN alloy (Para [ 0044])” for further advantage such as improve device performance.
  
Regarding claim 8. Lau and Bhattacharya disclose the device of claim 1, Lau further disclose wherein the p-doped material from which the p-doped layer is made includes a GaN alloy (p-GaN layer).  

Regarding claim 9. Lau and Bhattacharya disclose the device of claim 1, Lau further disclose p-doped layer is made of p- GaN.
But, Lau does not disclose explicitly wherein the material from which the one or more buffer layers are made and the p-doped material from which the p-doped layer is made are the same material.  
In a similar field of endeavor, Bhattacharya discloses wherein the material from which the one or more buffer layers are made includes a GaN alloy (Para [ 0044]). Thus buffer layers are made and the p-doped material from which the p-doped layer is made can be made with same material such as GaN.

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau in light of Bhattacharya teaching “wherein the material from which the one or more buffer layers are made includes a GaN alloy (Para [ 0044]). Thus buffer layers are made and the p-doped material from which the p-doped layer is made can be made with same material such as GaN” for further advantage such as improve device performance by using well known materials in the field.

Regarding claim 10. Lau and Bhattacharya disclose the device of claim 1, Lau  further disclose the wherein the different light emitting structures include: one or more light emitting structures having their active areas made of a material that includes InGaN with a bandgap configured to directly generate blue light (Fig 2, Para [ 0007]), one or more light emitting structures having their active areas made of a material that includes InGaN with a bandgap configured to directly generate green light (Para [ 0007]), and one or more light emitting structures having their active areas made of the material that includes InGaN with a bandgap configured to directly generate red light (Para [ 0007]).  

Regarding claim 17. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the active area includes a bulk active area (MQW).  

Regarding claim 22. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the active area includes at least one quantum well (MQW) parallel to the surface of the top one of the one or more buffer layers (130).

Regarding claim 23. Lau and Bhattacharya disclose the device of claim 22, Lau further discloses wherein the at least one quantum well has a uniform thickness (MQW). 

Regarding claim 27. Lau and Bhattacharya disclose the device of claim 1, Lau further disclose wherein the active area (MQW) is laterally terminated by an epitaxially regrown passivation (Fig 2, passivation 202).
However, claim 27 contain(s) process limitations “epitaxially regrown passivation” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically epitaxially regrown passivation does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.

Regarding claim 38. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the active region (MQW) is vertically confined. 

Regarding claim 42. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the light emitting structures are arranged into different arrays based on the different colors of light ( Fig 2), the device further comprising: a first contact layer ( p-electrode) disposed over the p-doped layer ( P-GaN); and a second contact layer (n-electrode) disposed over the top buffer layer ( buffer layer 102).  

Regarding claim 44. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the light emitting structures are arranged into different arrays each containing mixed colors of light emission (Fig 2), the device further comprising: a first contact layer (p-electrode) disposed over the p-doped layer (P-GaN); and a second contact layer ( n-electrode) disposed over the top buffer layer (102).

Regarding claim 46. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the light emitting structures are micro light emitting devices or micro-LEDs ( Fig 2).  

Regarding claim 48. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein: the device is a first device, a second device is substantially similar to the first device, and the first device and the second device are part of a light field display ( Fig 2, plurality MQW).  


Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al ( US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of  Bhattacharya et al ( US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of Lee et al ( US 2003/0189215 A1; hereafter Lee).

Regarding claim 3. Lau and Bhattacharya disclose the device of claim 2, Lau further discloses wherein the contact layer (p-electrode) disposed over the p-doped layer (p-GaN) is a conductive layer (p-electrode) 
But, Lau and Bhattacharya does not disclose explicitly wherein the contact layer is one of a metal contact layer or a transparent contact layer. 
In a similar field of endeavor, Lee discloses wherein the contact layer is one of a metal contact layer or a transparent contact layer (Para [ 0012,0034]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of Lee teaching “wherein the contact layer is one of a metal contact layer or a transparent contact layer (Para [ 0012,0034])” for further advantage such as enhance light emitting efficiency.
 
Regarding claim 4.  Lau, Bhattacharya and Lee disclose the device of claim 3, Lee further discloses wherein the transparent contact is made of indium tin oxide (ITO), an alloy of nickel (Ni) and gold (Au), or an alloy of Ni and Au annealed with oxygen (O) ( (Para [0012, 0034]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of Lee teaching “wherein the transparent contact is made of indium tin oxide (ITO), an alloy of nickel (Ni) and gold (Au), or an alloy of Ni and Au annealed with oxygen (O) ( (Para [ 0012,0034])” for further advantage such as enhance light emitting efficiency.

Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al (US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of FUJIWARA et al (US 2021/0296528 A1; hereafter FUJIWARA).

Regarding claim 12. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein the different light emitting structures include: one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate blue light, one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate green light, and one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate red light.  
In a similar field of endeavor, FUJIWARA discloses wherein the different light emitting structures include: one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate blue light, one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate green light, and one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate red light ( Para [ 0159]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya  in light of FUJIWARA teaching “wherein the material from which the one or more buffer layers are made includes a GaN alloy (Para [ 0044]). Thus buffer layers are made and the p-doped material from which the p-doped layer is made can be made with same material such as GaN” for further advantage such as enhance light emitting efficiency.

Regarding claim 18. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein the active area is doped with one or more rare earths.  
In a similar field of endeavor, FUJIWARA discloses wherein the active area is doped with one or more rare earths (Para [ 0159]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya  in light of FUJIWARA teaching “wherein the active area is doped with one or more rare earths (Para [ 0159])” for further advantage such as enhance light emitting efficiency.

Regarding claim 19. Lau, Bhattacharya and FUJIWARA disclose the device of claim 18, FUJIWARA further disclose wherein the one or more rare earths include one or more of Eu, Er, Tm, Gd, or Pr ( Para [ 0159]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya  in light of FUJIWARA teaching “wherein the one or more rare earths include one or more of Eu, Er, Tm, Gd, or Pr ( Para [ 0159])” for further advantage such as enhance light emitting efficiency.

Regarding claim 20. Lau, Bhattacharya and FUJIWARA disclose the device of claim 18, FUJIWARA further disclose wherein the one or more rare earths are included in a superlattice or a bulk active area ( Para [ 0159]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya  in light of FUJIWARA teaching “wherein the one or more rare earths include one or more of Eu, Er, Tm, Gd, or Pr ( Para [ 0159])” for further advantage such as enhance light emitting efficiency.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al ( US 2013/0259079 A1; hereafter Bhattacharya) as applied claim 1 above  and further in view of  Sato et al ( US 2012/0205620 A1; hereafter Sato).

Regarding claim 11. Lau and Bhattacharya disclose the device of claim 1, But Lau, and Bhattacharya does not disclose explicitly wherein the different light emitting structures further include one or more light emitting structures having their active areas made of a material that includes InGaN with a bandgap configured to directly generate a light different from blue light, green light, and red light.  
In a similar field of endeavor, Sato discloses wherein the different light emitting structures further include one or more light emitting structures having their active areas made of a material that includes InGaN with a bandgap configured to directly generate a light different from blue light, green light, and red light (Para [ 0070]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and  Bhattacharya  in light of Sato teaching “wherein the different light emitting structures further include one or more light emitting structures having their active areas made of a material that includes InGaN with a bandgap configured to directly generate a light different from blue light, green light, and red light (Para [ 0070])” for further advantage such as provide light emitting device with wide variety of colors.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al ( US 2013/0259079 A1; hereafter Bhattacharya) and in view of  FUJIWARA et al ( US 2021/0296528 A1; hereafter FUJIWARA) as applied claim 12 above  and further in view of  Cho et al ( US 2005/0199892 A1; hereafter Cho).

Regarding claim 13. Lau, Bhattacharya and FUJIWARA disclose the device of claim 12, But, Lau, Bhattacharya and FUJIWARA does not disclose explicitly wherein the different light emitting structures further include one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate a light different from blue light, green light, and red light. 
 In a similar field of endeavor, Cho discloses wherein the different light emitting structures further include one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate a light different from blue light, green light, and red light (Para [ 0034]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau, Bhattacharya and FUJIWARA  in light of Cho teaching “wherein the different light emitting structures further include one or more light emitting structures having one or more rare earths in their active areas such that the active areas are configured to generate a light different from blue light, green light, and red light (Para [ 0034])” for further advantage such as provide light emitting device with wide variety of colors.

Claims 14-16, 40-41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al (US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of THOMPSON et al (US 2017/0162552 A1; hereafter THOMPSON).


Regarding claim 14. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein the light emitting structures are arranged in a grid-like pattern.  
 In a similar field of endeavor, THOMPSON discloses wherein the light emitting structures are arranged in a grid-like pattern (Para [ 00343]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of THOMPSON teaching “wherein the light emitting structures are arranged in a grid-like pattern  (Para [ 00343])” for further advantage such as provide light emitting device with wide variety of colors.

Regarding claim 15. Lau, Bhattacharya and THOMPSON disclose the device of claim 14, But, Lau and Bhattacharya does not disclose explicitly wherein the grid-like pattern includes a square pattern, a rectangular pattern, or a hexagonal pattern.  
 In a similar field of endeavor, THOMPSON discloses wherein the grid-like pattern includes a square pattern, a rectangular pattern, or a hexagonal pattern (Para [ 00343]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau, Bhattacharya and FUJIWARA  in light of THOMPSON teaching “wherein the grid-like pattern includes a square pattern, a rectangular pattern, or a hexagonal pattern (Para [ 00343])” for further advantage such as provide light emitting device with wide variety of colors.

Regarding claim 16. Lau, Bhattacharya and THOMPSON disclose the device of claim 14, But, Lau and Bhattacharya does not disclose explicitly wherein the grid-like pattern includes one or more repeated sequences of the different light emitting structures.  
 In a similar field of endeavor, THOMPSON discloses wherein the grid-like pattern includes one or more repeated sequences of the different light emitting structures  
 (Fig 1, Para [ 00343]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of THOMPSON teaching “wherein the grid-like pattern includes one or more repeated sequences of the different light emitting structures (Fig 1, Para [ 00343])” for further advantage such as provide light emitting device with wide variety of colors.

Regarding claim 40. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses further comprising: a contact layer (p-electrode) disposed over the p-doped layer ( P-GaN).
 But, Lau and Bhattacharya does not disclose explicitly a connection disposed on the contact layer and configured to electrically connect each of the light emitting structures  in the device to a display backplane.  

 In a similar field of endeavor, THOMPSON discloses a connection (421/431) disposed on the contact layer ( device 10, Para [ 0320]) and configured to electrically connect each of the light emitting structures ( device 10, Para [ 0320])  in the device to a display backplane ( display backplane 401, Para [ 0074]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of THOMPSON teaching “wherein the grid-like pattern includes one or more repeated sequences of the different light emitting structures (Fig 1, Para [ 00343])” for further advantage such as provide light emitting device with wide variety of colors.

Regarding claim 41. Lau, Bhattacharya and THOMPSON disclose the device of claim 40, Lau further discloses wherein: the contact layer ( p-electrode) disposed over the p-doped layer ( P-GaN)  is a conductive layer ( p-electrode).
But, Lau and Bhattacharya does not disclose explicitly contact layer is one of a metal contact layer or a transparent contact layer, and the connection is a metal bump.  
 In a similar field of endeavor, THOMPSON discloses contact layer is one of a metal contact layer or a transparent contact layer ( Para [ 0080]), and the connection is a metal bump (421/431, Para [ 0303-0305]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of THOMPSON teaching “contact layer is one of a metal contact layer or a transparent contact layer ( Para [ 0080]), and the connection is a metal bump (421/431, Para [ 0303-0305])” for further advantage such as provide light emitting device with wide variety of colors with better connectivity.

Regarding claim 47. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein the device is part of a light field display and is connected to a backplane of the light field display.  
 In a similar field of endeavor, THOMPSON discloses wherein the device (Fig 32N, 10R/10G/10B) is part of a light field display and is connected to a backplane of the light field display ( display backplane 401, Para [ 0074]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of THOMPSON teaching “wherein the device (Fig 32N, 10R/10G/10B) is part of a light field display and is connected to a backplane of the light field display ( display backplane 401, Para [ 0074])” for further advantage such as provide light emitting device with wide variety of colors.

 
Claims 24-26 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al (US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of MUNTEANU et al (US 2018/0198029 A1; hereafter MUNTEANU).

 Regarding claim 24. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein each light emitting structure has faceted sidewalls.  
 In a similar field of endeavor, MUNTEANU discloses wherein each light emitting structure has faceted sidewalls  (Fig 9, MQW has facet sidewalls, Para [ 0005]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of MUNTEANU teaching “(Fig 9, MQW has facet sidewalls, Para [ 0005])” for further advantage such as provide light with different direction in light emitting device.

Regarding claim 25. Lau and Bhattacharya in light of MUNTEANU disclose the device of claim 24, Lau further discloses wherein the active area includes at least one quantum well (MQW).  

Regarding claim 26. Lau and Bhattacharya in light of MUNTEANU disclose the device of claim 24, MUNTEANU further discloses wherein the faceted sidewalls are on planes other than planes perpendicular to a direction of growth of the light emitting structures (Fig 9, MQW-facet sidewalls).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of MUNTEANU teaching “wherein the faceted sidewalls are on planes other than planes perpendicular to a direction of growth of the light emitting structures (Fig 9, MQW-facet sidewalls)” for further advantage such as provide light with different direction in light emitting device.

Regarding claim 35. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein: each light emitting structure has sidewalls, and each light emitting structure further includes a dielectric passivation  disposed adjacent to the sidewalls.  
 In a similar field of endeavor, MUNTEANU discloses wherein: each light emitting structure has sidewalls, and each light emitting structure further includes a dielectric passivation disposed adjacent to the sidewalls (Fig 9, MQW and passivation 118).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of MUNTEANU teaching “wherein: each light emitting structure has sidewalls, and each light emitting structure further includes a dielectric passivation disposed adjacent to the sidewalls (Fig 9, MQW and passivation 118)” for further advantage such as provide light with different direction in light emitting device.

Regarding claim 36. Lau, Bhattacharya and MUNTEANU disclose the device of claim 35, But, Lau and Bhattacharya does not disclose explicitly wherein a material of the dielectric passivation has a bandgap higher than a bandgap of GaN or InGaN. 
 In a similar field of endeavor, MUNTEANU discloses wherein: each light emitting structure has sidewalls ( Fig 9, MQW), and each light emitting structure  ( Fig 9, MQW) further includes a dielectric passivation ( insulation layer 118) disposed adjacent to the sidewalls ( MQW,  Fig 9, Para [ 0019] discloses insulation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has wider bandgap than a GaN ).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of MUNTEANU teaching “wherein: each light emitting structure has sidewalls ( Fig 9, MQW), and each light emitting structure  ( Fig 9, MQW) further includes a dielectric passivation ( insulation layer 118) disposed adjacent to the sidewalls ( MQW,  Fig 9, Para [ 0019] discloses insulation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has wider bandgap than a GaN )” for further advantage such as provide light with different direction in light emitting device.

Regarding claim 37. Lau, Bhattacharya and MUNTEANU disclose the device of claim 35. Lau further discloses wherein the sidewalls are vertical sidewalls ( Fig 2, MQW). 

 
Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al (US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of  CHOI et al ( US 2020/0083405 A1; hereafter CHOI).

Regarding claim 28. Lau and Bhattacharya disclose the device of claim 1, But, Lau and Bhattacharya does not disclose explicitly wherein: each light emitting structure has sidewalls, and a passivation material is disposed adjacent to the sidewalls.
 In a similar field of endeavor, CHOI discloses wherein: each light emitting structure has sidewalls, and a passivation material is disposed adjacent to the sidewalls (Fig 8, SPX1-SPX3 and passivation 400, Para [ 0052, 0081]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of MUNTEANU teaching “wherein: each light emitting structure has sidewalls, and a passivation material is disposed adjacent to the sidewalls (Fig 8, SPX1-SPX3 and passivation 400, Para [ 0052, 0081])” for further advantage such as provide light with different direction in light emitting device.

Regarding claim 29. Lau, Bhattacharya and CHOI disclose the device of claim 28, But, Lau and Bhattacharya does not disclose explicitly wherein the passivation material has a bandgap wider than a bandgap of GaN.  
In a similar field of endeavor, CHOI discloses wherein the passivation material has a bandgap wider than a bandgap of GaN ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has wider bandgap than a GaN ).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau, Bhattacharya in light of CHOI teaching “wherein the passivation material has a bandgap wider than a bandgap of GaN ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has wider bandgap than a GaN )” for further advantage such as  protect light emitting structure.

Regarding claim 30. Lau, Bhattacharya and CHOI disclose the device of claim 28, CHOI further discloses wherein the passivation material includes Ga203 or A1203 (Para [ 0052]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of CHOI teaching “wherein the passivation material includes Ga203 or A1203 (Para [ 0052])” for further advantage such as  protect light emitting structure.

Regarding claim 31. Lau, Bhattacharya and CHOI disclose the device of claim 28, Lau further discloses wherein: the active area includes at least one quantum well (MQW). But, Lau and Bhattacharya does not disclose explicitly the passivation material has a bandgap wider than a bandgap of the at least one quantum well.  
In a similar field of endeavor, CHOI discloses the passivation material has a bandgap wider than a bandgap of the at least one quantum well ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has wider bandgap than a MQW ).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of CHOI teaching the passivation material has a bandgap wider than a bandgap of the at least one quantum well ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has wider bandgap than a MQW )” for further advantage such as  protect light emitting structure.

Regarding claim 32. Lau, Bhattacharya and CHOI disclose the device of claim 28, But, Lau and Bhattacharya does not disclose explicitly wherein the passivation material has an opposite doping to a doping of a corresponding portion of the light emitting structure.  
In a similar field of endeavor, CHOI discloses wherein the passivation material has an opposite doping to a doping of a corresponding portion of the light emitting structure  
 ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has an opposite doping to a doping of a corresponding portion of the light emitting structure MQW ).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of CHOI teaching “ wherein the passivation material has an opposite doping to a doping of a corresponding portion of the light emitting structure ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has an opposite doping to a doping of a corresponding portion of the light emitting structure MQW) ” for further advantage such as  protect light emitting structure.

Regarding claim 33. Lau, Bhattacharya and CHOI disclose the device of claim 28, But, Lau and Bhattacharya does not disclose explicitly wherein the passivation material has midgap states or deep levels that are not ionized at room temperature or at an operating temperature.  
In a similar field of endeavor, CHOI discloses wherein the passivation material has midgap states or deep levels that are not ionized at room temperature or at an operating temperature, ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has passivation material has midgap states or deep levels that are not ionized at room temperature or at an operating temperature).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of CHOI teaching “ wherein the passivation material has midgap states or deep levels that are not ionized at room temperature or at an operating temperature, ( Para [ 0052] discloses passivation layer includes aluminum oxide which is same materials discloses instant application, thus same materials has passivation material has midgap states or deep levels that are not ionized at room temperature or at an operating temperature)” for further advantage such as  protect light emitting structure.

Regarding claim 34. Lau, Bhattacharya and CHOI disclose the device of claim 28, Lau further discloses wherein the sidewalls are vertical sidewalls (Fig 2).  

 Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al (US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of TETSUO et al (US 2014/0218909 A1; hereafter TETSUO).

Regarding claim 39. Lau, Bhattacharya and CHOI disclose the device of claim 28, But, Lau and Bhattacharya does not disclose explicitly wherein a width of each light emitting structure or a pitch between adjacent light emitting structures is in one of the following ranges: less than 1 micron, between 1 micron and 5 microns, or greater than 5 microns.
 In a similar field of endeavor, TETSUO discloses wherein a width of each light emitting structure or a pitch between adjacent light emitting structures is in one of the following ranges: less than 1 micron, between 1 micron and 5 microns, or greater than 5 microns ( Para [ 0241]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of TETSUO teaching “ wherein a width of each light emitting structure or a pitch between adjacent light emitting structures is in one of the following ranges: less than 1 micron, between 1 micron and 5 microns, or greater than 5 microns ( Para [ 0241])” for further advantage such as forming plurality of light emitting device with enhance device performance,


Claim 43, 45 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2020/0184884 A1; hereafter Lau, Provisional Application No. 62/917,481) in view of Bhattacharya et al ( US 2013/0259079 A1; hereafter Bhattacharya) as applied claims above and further in view of  Horie ( US 2009/0315045 A1; hereafter  Horie).

Regarding claim 43. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the light emitting structures are arranged into different arrays based on the different colors of light ( Fig 2), the device further comprising: a first contact layer ( p-electrode) disposed over the p-doped layer (p-GaN); a second contact layer ( n-electrode) disposed over the top buffer layer (102),

But, Lau and Bhattacharya does not disclose explicitly one or more trenches defined into the one or more buffer layers to isolate at least some of the light emitting structures. 
 In a similar field of endeavor, Horie discloses one or more trenches defined into the one or more buffer layers to isolate at least some of the light emitting structures ( Buffer layer 22 isolated some light emitting structures).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of CHOI teaching “ one or more trenches defined into the one or more buffer layers to isolate at least some of the light emitting structures ( Buffer layer 22 isolated some light emitting structures)” for further advantage such as   enables improvement of the crystallinity of a light emitting element part.

 
Regarding claim 45. Lau and Bhattacharya disclose the device of claim 1, Lau further discloses wherein the light emitting structures are arranged into different arrays each containing mixed colors of light emission ( Fig 2), the device further comprising: a first contact layer ( p-electrode) disposed over the p-doped layer (P-GaN); a second contact layer ( n-electrode) disposed over the top buffer layer (102).

But, Lau and Bhattacharya does not disclose explicitly one or more trenches defined into the one or more buffer layers to isolate at least some of the light emitting structures.
In a similar field of endeavor, Horie discloses one or more trenches defined into the one or more buffer layers to isolate at least some of the light emitting structures ( Buffer layer 22 isolated some light emitting structures).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Lau and Bhattacharya in light of CHOI teaching “ one or more trenches defined into the one or more buffer layers to isolate at least some of the light emitting structures ( Buffer layer 22 isolated some light emitting structures)” for further advantage such as   enables improvement of the crystallinity of a light emitting element part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898